March 17, 2011 VIA EDGAR Mr. Robert F. Telewicz Jr. Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549-6010 Re: Altegris QIM Futures Fund, L.P. (File No. 000-53815)Form 8-K Dear Mr. Telewicz: In connection with your letter of February 3, 2011 and the Form 8-K noted above, Altegris QIM Futures Fund, L.P. (the "Registrant") acknowledges the following: 1. the Registrant is responsible for the adequacy and accuracy of the disclosures in the filing; 2. staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Altegris QIM Futures Fund, L.P. By: Altegris Portfolio Management, Inc., (dba Altegris Funds) Altegris Funds / 1200 Prospect Street, Suite 400, La Jolla, California 92037 / 888.351.8485
